United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 9, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-51260
                         Summary Calendar



CLENTIS L. TURNER,

                                    Plaintiff-Appellant,

versus

STATE OF TEXAS BOARD OF PARDONS;
GERALD GARRETT,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                        USDC No. P-02-CV-11
                       --------------------

Before JOLLY, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Clentis L. Turner, Texas prisoner #498120, has filed a

motion for leave to proceed in forma pauperis (IFP) on appeal,

following the district court’s dismissal of his 42 U.S.C. § 1983

civil rights action.   By moving for IFP status, Turner is

challenging the district court’s certification that IFP status

should not be granted on appeal because his appeal is not taken




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 03-51260
                                   -2-

in good faith.      See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.

1997).

     As Turner has not identified a nonfrivolous issue for

appeal, his request for IFP status is DENIED, and his appeal

is DISMISSED as frivolous.      See Baugh, 117 F.3d at 202 & n.24;

5TH CIR. R. 42.2.    The dismissal of this appeal as frivolous

counts as a “strike” for purposes of 28 U.S.C. § 1915(g).

See Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).

Turner therefore has two “strikes” under 28 U.S.C. § 1915(g),

including the one imposed by the district court.     Turner is

warned that if he accumulates three “strikes” pursuant to 28

U.S.C. § 1915(g), he may not proceed IFP in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See 28 U.S.C. § 1915(g).

     IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS; STRIKE WARNING

ISSUED.